FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50315

               Plaintiff - Appellee,             D.C. No. 3:09-cr-02585-JM

  v.
                                                 MEMORANDUM *
SALVADOR DE JESUS SANCHEZ-
MIRANDA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Salvador de Jesus Sanchez-Miranda appeals from the 77-month sentence

imposed following his jury-trial conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
we affirm.

      Sanchez-Miranda contends that his below-Guidelines sentence is

unreasonable because the district court failed to grant a downward departure based

on his cultural assimilation and reasons for reentering the United States. The

record reflects that the district court considered Sanchez-Miranda’s cultural

assimilation and motivations for reentering, and imposed a sentence that is

substantively reasonable in light of the totality of the circumstances and the 18

U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51-52

(2007).

      AFFIRMED.




                                          2                                      10-50315